March 27, 2012




                                   JUDGMENT


                      The Fourteenth Court of Appeals

    IN THE INTEREST OF D.M.D., T.S.D., T.M.D., D.M.D. A/K/A D.D., Children


NO. 14-11-00462-CV
                               ____________________


      This cause, an appeal from a judgment terminating parental rights signed May 12,
2011, was heard on the transcript of the record. We have inspected the record and find
no error in the judgment. We order the judgment of the court below AFFIRMED.

      We order this decision certified below for observance.

      We further order the mandate be issued immediately.